Citation Nr: 0218768	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $15,334, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COWC) dated in July 2000, which 
denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $15,334.  

In October 2000, the veteran's pension account was again 
retroactively adjusted, apparently resulting in an 
additional overpayment of $13,908.  In November 2000, a 
statement from the veteran was received, in which he 
referred to a VA letter of October 24, 2000, and said he 
was asking for a "hardship waiver."  The referenced letter 
was an explanation of the creation of the new overpayment, 
rather than the overpayment currently under consideration.  
It does not appear that this request for a waiver of 
recovery of the new overpayment, in the amount of $13,908, 
has been acted upon by the RO, and that issue is referred 
to the RO for a COWC decision.  


FINDINGS OF FACT

1.  From Februry 1996 through January 1999, the veteran 
received VA pension benefits based on no countable income; 
subsequently, VA learned that he had received earned 
income throughout this period; this resulted in the 
creation of an overpayment in the amount of $15,334.  

2.  The veteran intentionally failed to accurately report 
his income in order to receive VA pension benefits to 
which he was not entitled.  




CONCLUSIONS OF LAW

1.  The overpayment of $15,334 is valid.  38 U.S.C.A. 
§§ 1521, 5112(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.660(a) (2002).

2.  Recovery of the overpayment of VA pension benefits in 
the amount of $15,334 is precluded because of bad faith on 
the part of the veteran.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been notified of the evidence necessary to 
substantiate his claim, and of the respective obligations 
of the VA and himself in the development of evidence, on 
several occasions, including in the statement of the case.  
Relevant records have been obtained.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A.

The veteran had active service from September 1961 to 
September 1964.  

By rating action dated in February 1978, he was found to 
be entitled to pension benefits.  In August 1992, he 
elected to receive benefits under the improved pension 
program.  The award letter notifying him of his election, 
effective in September 1992, also informed him that the 
pension benefit was paid to make up the difference between 
countable annual income and the maximum annual pension 
rate.  He was informed that his award was based on 
countable annual income of $0.  He was further informed 
that the rate of pension was directly related to his and 
his family's income, that adjustment to his payments must 
be made whenever the income changed, and that the VA must 
be notified immediately if he received any income from any 
source other than that shown, or if there were any changes 
in the income shown.  He was further informed that failure 
to report income changes could result in the creation of 
an overpayment.  Subsequent correspondence included the 
same notification.

In August 1993, the veteran was charged with an 
overpayment, based on unreported interest income.  He 
disputed the debt, and requested waiver.  Based on 
information concerning his income provided by the veteran, 
the debt was reduced and the remainder waived.

In 1999, VA learned that the veteran had received earned 
income in 1996, and in January 2000, the RO retroactively 
adjusted the veteran's pension award, effective in 
February 1996, to account for earned income received from 
1996 through 1998.  This resulted in the creation of an 
overpayment in the amount of $15,334.  The veteran 
disputed the validity of the debt, and requested waiver of 
recovery of the overpayment.  

In October 2000, the RO again retroactively adjusted the 
veteran's pension award, resulting in an additional 
overpayment, which is not the subject of the present 
decision. 

I.  Validity of the Debt

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of his countable income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  The pertinent 
regulation regarding computation of income for improved 
pension purposes provides that payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.   

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective at the end of the month in which the increase 
occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).

The evidence shows that from February 1996 through January 
1999, the veteran received earned income, which he did not 
report.  In 1996, the veteran's earned income exceeded the 
maximum countable income for pension purposes, and he was 
accordingly awarded compensation at the 10 percent rate 
for his service-connected disability, since that was the 
greater benefit.  From 1997 through 1998, his earned 
income was below the maximum countable income, and he was 
awarded pension benefits, reduced by the amount of his 
earned income.  

Although the veteran has disputed the debt, he has not 
disputed having received this income.  Indeed, in January 
2002, he submitted a statement of his Social Security 
earnings since 1960, which showed that his income during 
the years 1996 through 1998 was equal to (in 1996 and 
1998) or higher than (in 1997) the income considered by 
the RO in determining the overpayment.  This form showed 
he earned $12,412 in 1996, while the maximum rate for a 
single veteran with no dependents during that year was 
$8,246.  In 1997, he earned $6,774, while the maximum rate 
was $8,486, and in 1998, he earned $6,371, while the 
maximum rate was $8,665.  Since the veteran was paid 
benefits in an amount which did not take this undisputed 
income into consideration, the overpayment, which 
accounted for this preivously unreported income, was 
properly created.  

The veteran's argument appears to be that since he 
believes that he should have been receiving improved 
pension, rather than Section 306 pension, many years ago, 
he is owed this money.  However, this does not affect the 
creation of the debt at issue.

II.  Waiver

The VA may waive recovery of an overpayment of VA benefits 
if there is no indication of fraud, misrepresentation, or 
bad faith on the part of the person who received the 
benefits, and if recovery of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963.  The appellant's request for waiver of recovery 
of the overpayment was denied by the RO on the basis that 
he had shown bad faith in the creation of the debt, a 
statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), 
as: 

. . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his earned income constituted bad faith.  As 
described above, the veteran had been informed that the 
amount of his pension was based on his income, and that 
failure to provide this information may result in an 
overpayment.  He has not disputed having received this 
income.  Other correspondence with the veteran in 
connection with a prior overpayment demonstrated his 
actual knowledge of the effect of income on his pension 
payments.

The veteran contends that he only worked part time, for a 
few months a year, noting that he had to survive.  
However, his income, particularly in 1996, was not 
negligible, and he continued to receive employment income 
for three years, before VA learned, from a source other 
than the veteran, that he had received this income.  The 
purpose of pension is to assist veterans who are unable to 
work, due to disability, and who fall below certain income 
levels, to meet a specified minimum income.  See 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  While the veteran 
may feel this amount is inadequate, the amount is set by 
statute, and its perceived inadequacy does not excuse his 
failure to report his earned income.    

The veteran's actions demonstrate an intent to seek unfair 
advantage with regard to VA pension benefits.  Further, he 
had been informed of the likely consequences; and his 
intentional failure to report income resulted in a loss to 
the government in the amount of the overpayment.  

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, 
the principles of equity and good conscience, such as the 
veteran's financial hardship, are not for application.  
Moreover, the evidence on the issue of bad faith is not so 
evenly balanced as to create a reasonable doubt, and 38 
U.S.C.A. § 5107(b) is not for application.  For these 
reasons, the waiver claim must be denied.


ORDER

Waiver of recovery of an overpayment of pension benefits 
in the amount of $15,334 is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

